 THE RODGERS MFG. CO.429The RogersMfg. Co.andInternationalChemicalWorkers Union,AFL-CIO. Case 8-CA-3767September 16, 1969SECOND SUPPLEMENTAL DECISIONAND ORDERBY CHAIRMANMCCULLOCH ANDMEMBERSBROWNAND JENKINSOnOctober 11, 1965, the National LaborRelations Board issued a Decision and Order in theabove-entitledcase,' finding,inter alia,that theRespondenthaddiscriminatorilydischargedemployees Sarah LaRue in violation of Section8(a)(3) and (1) of the Act, and directing that theRespondentofferherimmediateandfullreinstatement and make her whole for any loss ofpay caused by its discrimination against her.On June 2. 1966, the Board's Order was enforcedby a consent decree of the United States Court ofAppeals for the Sixth Circuit.On September 30, 1966, the Regional Director forRegion 8 issued and served on the parties a backpayspecificationandnoticeofhearing.Pursuantthereto, a hearing was held before Trial ExaminerThomas A. Ricci on November 29, 1966. OnJanuary 11, 1967, the Trial Examiner issued hisSupplemental Decision, in which he found LaRue tobe entitled to backpay in the amount specified.Thereafter, the Respondent filed exceptions to theTrialExaminer's Supplemental Decision, togetherwith a brief.OnMay 2. 1967, the Board issued aSupplementalDecision and Order,' in which itadoptedthefindings,conclusions,andrecommendationsof the Trial Examiner, andordered the Respondent to pav LaRue the specifiedamount.On February 10. 1969, the United States Court ofAppeals for the Sixth Circuit issued a decision,"enforcing the Board's Supplemental Order in part,but denying enforcement and remanding as to thebalance.The court enforced the portion of thebackpay award attributable to the period fromLaRue's discharge until the beginning of the strikeon April 6, 1965. But the court rejected the Board'sholding that LaRue's strike activity was irrelevantas a matter of law with respect to the Respondent'sburden of proving mitigation of its backpay liabilityafter the beginning of the strike, and remanded thecase for a factual determination on the issue ofmitigation.On May 19, 1969, the Board issued and served onthepartiesaNotice, inviting the filing of astatement of position with respect to .the issueremanded by the Court. The Respondent and the'155 NLRB 117.'164 NLRB No 46'406 F.2d 1106.General Counsel filed statements pursuant thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.In accordance with the court's remand. we havereexamined the record of the supplementalhearingbefore Trial Examiner Ricci, the Trial Examiner'sSupplementalDecision,andtheRespondent'sexceptions thereto and the accompanying brief.Wereaffirmour finding that the Trial Examiner'srulings at the supplemental hearing were free fromprejudicial error."Our reexamination of the record shows thatLaRue was an active protagonist, advocate, andsupporter in the Union's organizational campaign.and was an elected trustee and a member of thenegotiatingcommittee.On February 2, 1965, shewas discriminatorily discharged. On April 6. 1965,the Union launched an economic strike; and it alsomaintainedpicketsforabout 3 months, untilremoved by a State court. LaRue joined thepicketing every other day and also continued as amember of the negotiating committee. Respondentdid not offer LaRue reemployment of any sort untilDecember 16, 1965, when LaRue promptly acceptedan offer of reemployment at a lower paying job. Thestrike has never been formally terminated, and thestrike call remained in effect at the time of the offerof reemployment, as the Court found.'As the court in its decision properly noted, underthebasic substantive and procedural principlesapplicable to backpay following an unfair laborpractice discharge, "the employer has the burden ofproving facts that show no liability or thatmitigatethe extent of the damage." In computing backpayfor employees who have been wrongfully dischargedbeforean economic strike is called, the Boardnormally refuses to exclude the period of asubsequent economic strike. In the Board's view, theemployer's burden of proofisnotmetmerely byestablishing the fact of the strike, for itremains amatter of speculation and conjecture whether theemployees would have goneout onstrike if still inthe employer's employ and, as the Boardsees it,thatuncertaintymust be resolved against the'Althoughthe court at one point in its decision referredto "rejected(excluded)relevant evidence'tending to prove mitigation of the backpayperiod,werespectfullystate that we have been unable to find any suchruling in the record It istruethat the Respondent attackedthe TrialExaminer's refusal to permit it to offer evidence of harassment by theRegionalOffice.In its remand,however, the court did not indicate that itsreferencewas to this ruling, or indeed that the conduct of the RegionalOffice in pressingforbackpaycouldproperlybe characterized asharassment mitigating the backpay liability.`TheRespondent alleged,initsbriefafter the Trial Examiner'sSupplemental Decision, that the strikers were offered reinstatement andhad been replaced.However,there is no evidence that the strikers, or theUnion on their behalf, everapplied for reinstatement or otherwise calledoff the strike,even though the evidence shows thatthe picketshad beeninvoluntarily removed by the Statecourt.Moreover,the brief, filed longafter LaRueaccepted reemploymentby theRespondent,concedes that thestrike had not yet beenofficiallyterminated178 NLRB No. 69 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDwrongdoing employer who made it impossible toascertain what they would have done had they notbeen unlawfully discharged. See, e.g.,EastTexasSteelCastingsCompanzy.116NLRB 1336, cnfd.255 F.2d 284 (C.A. 5).We recognize that theinstantcasemay have asomewhat different dimension from the usual onebecause the facts here show that the dischargedemployee, LaRue. occupiedmorethana simplemembership relationship to the Union, and duringthe strike not only engaged in picketing, but alsoserved the Unioninanofficialcapacity as anelectedtrusteeandmember of the negotiatingcommittee. For purposes of decision in this case, weaccepttheCourt'sholdingthattheseaddedconsiderations are "relevant to the determination oftheappropriatebackpay period," and must beweighed in the balance in determining whether theRespondent satisfied its burden of proving facts toshow mitigation of its backpay liability.We alsogrant that, in the absence of other countervailingevidence, these considerations might have supportedan inference that would satisfy the burden of proof.But we areof the opinion that such an inference isnot warranted on the facts in this case, for the factsshow that LaRue did accept the Respondent'sDecember 1965 offer while the strike was still ineffect, et en though the offer was of a lower payingiob and not full reinstatement. Since LaRue thusdemonstrated her availability for work when firstput to the test, by the Respondent and this despiteher close involvement with the Union, we are notpursuaded that on this record a finding is justifiedthat the Respondent has, met its burden of proofthat she would have withheld her services if offeredfull reinstatementsooner.Though we acknowledgethat this remains a matter of uncertainty, we believeitonly reasonable to resolve that uncertaintyagainsttheRespondentThis is so, not only because theRespondent alone had the capacity of removing thatuncertainty by offering LaRue the reinstatement towhich she was entitled, but also because the burdenofproving LaRue's earlier unavailability for worklay with it. We conclude, in sum,after considerationof all the relevant facts disclosed in the record, thatthe Respondent has not sustained its contention thatLaRue was not available for work after April 6,1965.Accordingly, we find that LaRue is entitled to the,amount of backpay specified in our SupplementalDecision and Order.`The awardof interest on the backpay due LaRue,although includedlinour originalDecisionandOrder,was inadvertently omitted in theSupplemental Decision and OrderWe hereby ask leave of the Court tomodify the Supplemental Decision and Order so as to include thecustomary provision for the addition of interest at the rate of 6 percent perannum in accordance with the formula set forth inF W WoolworthCompany.90 NLRB 289, and IsisPlumbing&Heating Co,138 NLRB716